 Case 20-00833-NGH           Doc 24   Filed 11/23/20 Entered 11/23/20 14:53:50   Desc
                                          Page 1 of 1



Timothy R. Kurtz, ISB No. 7690
CHAPTER 7 BANKRUPTCY TRUSTEE
P.O. Box 6538P.O. Box 956
Boise, ID 83702
Telephone (208) 287-8125
Facsimile (208) 287-8130


                           UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF IDAHO

In Re:
                                                   Case No. 20-00833-NGH
Stehrenberger, Tamio Lucien                        Chapter 7
Stehrenberger, Anna Christine
                                                   MINUTES OF 341(a) MEETING OF
                        Debtor(s).                 CREDITORS


Date of Meeting: 11/20/2020, 09:00 AM

Location of Meeting: Boise, Idaho

Recorder Track No.: 1

   1. Debtor(s) were sworn and examined.

   2. Debtor(s)’ attorney was present.

   3. Debtor(s)’ identification was verified.

   4. Debtor(s)’ social security number was verified.

   5. The following creditors appeared at the meeting: None.

   6. The meeting was concluded.

Date: November 23, 2020                         /s/ Timothy R. Kurtz
                                                Chapter 7 Bankruptcy Trustee
